Citation Nr: 0919110	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-17 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred for treatment from January 
8 to January 14 of 2005 from the North Central Health Care 
Facility for the amount of $5,470.02.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran in this case served on active duty from November 
1968 to December 1971.  The appellant is the conservator of 
finances for the Veteran, who has been found to be 
incompetent for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision letter issued by 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Tomah, Wisconsin.


FINDINGS OF FACT

1.  Service connection for the Veteran's schizophrenia is in 
effect, at the 100 percent rate.

2.  The Veteran was hospitalized at the North Central Health 
Care Facility in Wausau, Wisconsin from January 8 to January 
14 of 2005.

3.  The Veteran's hospitalization occurred as a result of an 
emergency commitment order of a local jurisdiction.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred for treatment from January 
8 to January 14 of 2005 from the North Central Health Care 
Facility for the amount of $5,470.02 have not been met.  38 
U.S.C.A. §§ 1710, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to payment or reimbursement of unauthorized 
private medical expenses

Claims for entitlement to payment or reimbursement of 
unauthorized private medical expenses are governed by 
38 U.S.C.A. §§ 1725 and 1728.

Generally, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, a 
claimant must satisfy three conditions to be entitled to 
payment or reimbursement of medical expenses incurred at a 
non-VA facility:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

 (b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).

Also, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-
177.  The provisions of this legislation became effective as 
of May 29, 2000.  To be eligible for reimbursement, the 
veteran has to satisfy all of the following conditions of 38 
C.F.R. § 17.1002:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available, and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  

Under 38 U.S.C.A. § 1710(h), addressing eligibility for 
hospital, nursing home, and domiciliary care, it is 
nevertheless noted that nothing in this section requires the 
Secretary of Veterans Affairs to furnish care to a Veteran to 
whom another agency of Federal, State, or local government 
has a duty under law to provide care in an institution of 
such government.

II.  Analysis

As a preliminary matter, the Board notes that the Veteran has 
been assigned a 100 percent evaluation for schizophrenia 
since November 1975.

On January 8, 2005, the Veteran was hospitalized at North 
Central Health Care in Wausau, Wisconsin under an Emergency 
Order of Detention by Merrill, Wisconsin police, after making 
suicidal statements.  The discharge report indicates that the 
Veteran had called his Power of Attorney and had told him 
that he was going to kill himself by stabbing himself in the 
gut.  It was noted that the Veteran had stipulated to a full-
blown commitment order.  

During the hospitalization, the Veteran was noted to be much 
more bright and upbeat and "[s]eemed to enjoy it here."  An 
assessment report from January 9, 2005 indicates that the 
Veteran was willing to go to the Tomah VAMC.  However, a 
January 10, 2005 report reflects that he did not want to 
transfer to the Tomah VAMC.  He also indicated on January 13, 
2005 that he was "worried about" going  to the Tomah VAMC.  
A separate record from that date, however, indicates that the 
Tomah VAMC was willing to take the Veteran and that he now 
felt that the Tomah VAMC would be able to help him.  The 
transfer to the Tomah VAMC was made on January 14, 2005.  

The claims file includes a photocopy of the Veteran's 
commitment order, filed by the Lincoln County, Wisconsin 
Circuit Court on January 11, 2005, in which he stipulated to 
a commitment for a period of six months.  This order was 
signed by the Veteran, his attorney, and corporation counsel.

In June 2005, a VA doctor classified this claim as an 
"Emergency Detention."

As the Veteran's hospitalization occurred as a result of an 
emergency commitment order of a local jurisdiction (Lincoln 
County), it is subject to 38 U.S.C.A. § 1710(h).  As such, VA 
is not responsible for care and, consequently, is not 
required to make payment or reimbursement of unauthorized 
private medical expenses incurred for treatment from January 
8 to January 14 of 2005 from the North Central Health Care 
Facility for the amount of $5,470.02 to the Veteran.  
Accordingly, this claim must be denied.  See 38 U.S.C.A. 
§ 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

The Veteran was notified of the information and evidence 
needed to substantiate and complete his claim in a June 2005 
letter furnished subsequent to receipt of his Notice of 
Disagreement in May 2005 and prior to the issuance of a 
Statement of the Case incorporating a readjudication of his 
claim in May 2006.  In addition, VA has assisted in obtaining 
all relevant treatment records corresponding to the 
hospitalization in question.  This case was also reviewed by 
a VA doctor to determine whether the characterization of 
"emergency detention" was appropriate.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.





ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred for treatment from January 
8 to January 14 of 2005 from the North Central Health Care 
Facility for the amount of $5,470.02 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


